 1   Jean E. Williams
     Deputy Assistant Attorney General
 2   Environment & Natural Resources Division
 3   United States Department of Justice

 4   Guss Guarino/ Tyler Eastman /
     Marisa J. Hazell
 5   Trial Attorneys, Indian Resources Section
 6   999 18th Street, South Terrace, Suite 370
     Denver, Colorado 80202
 7   Office: 303-844-1343 Fax: 303-844-1350
     Email: guss.guarino@usdoj.gov
 8   And
 9   P.O. Box 7611
     Washington, D.C. 20044
10   Office: 202-305-0264, 202-307-2291
     Fax: 202-305-0275
11
     Email: tyler.eastman@usdoj.gov
12           marisa.hazell@usdoj.gov

13                            UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEVADA
14
15   UNITED STATES OF AMERICA,             )
                                           )
16          Plaintiff,
                                           )     IN EQUITY NO. C-125-MMD
17   WALKER RIVER PAIUTE TRIBE,            )     Subproceeding: 3:73-CV-00128-MMD-WGC
                                           )
            Plaintiff-Intervenor,
18                                         )
             vs.                           )
19                                         )
     WALKER RIVER IRRIGATION DISTRICT,
20                                         )
     a corporation, et al.,
                                           )     MOTION TO ADMIT COUNSEL FOR
21          Defendants.                    )     THE UNITED STATES
     _____________________________________ )
22                                         )
     MINERAL COUNTY,
23                                         )
            Plaintiff-Intervenor,          )
24                                         )
            vs.
                                           )
25   WALKER RIVER IRRIGATION DISTRICT, )
26   a corporation, et al.,                )
                                           )
27          Defendants.
                                           )
     _____________________________________
28
 1          Pursuant to 28 U.S.C. 516, et seq. and LR-IA-11-3, the United States moves for the
 2   admission of Tyler J. Eastman and Marisa J. Hazell to the Bar of this Court for the purpose of
 3
     representing the United States of America, its political subdivisions, officers, and employees,
 4
     during the period of their employment by the United States as attorneys. The paragraphs below
 5
 6   are provided in support of this motion.

 7          1. Tyler J. Eastman has been a licensed attorney since 2018. Mr. Eastman is a member
 8
     in good standing of the State Bar of Oregon (Bar # 185023). Since 2018, Mr. Eastman has been
 9
     an attorney employed by the United States Department of Justice, Environment and Natural
10
11   Resources Division, Indian Resources Section and his office is located in Washington, D.C. Mr.

12   Eastman has never been subject to any disciplinary action by any bar.
13
            2.   Marisa J. Hazell has been a licensed attorney since 2019. Ms. Hazell is a member in
14
15   good standing of the State Bar of Colorado (Bar # 54272). Since 2019, Ms. Hazell has been an

16   attorney employed by the United States Department of Justice, Environment and Natural
17   Resources Division, Indian Resources Section and her office is located in Washington, D.C. Ms.
18
     Hazell has never been subject to any disciplinary action by any bar.
19
20          3.   LR-IA 11-3 provides that:

21
                            [u]nless the court orders otherwise, any attorney who
22                          is a member in good standing of the highest court of
                            any state, commonwealth, territory, or the District of
23
                            Columbia, who is employed by the United States as an
24                          attorney and has occasion to appear in this court on
                            behalf of the United States, is entitled to be permitted
25                          to practice before this court during the period of
                            employment upon motion by the employing federal
26
                            entity, the United States Attorney, the United States
27                          Trustee’s Office, or the Federal Public Defender for
                            this district or one of the assistants.
28


     MOTION TO ADMIT COUNSEL                                                           Page 2 of 4
 1          4. Federal statute provides that “the conduct of litigation in which the United States, an
 2   agency, or officer thereof is a party . . . is reserved to officers of the Department of Justice, under
 3
     the direction of the Attorney General.” 28 U.S.C. § 516. Pursuant to this authority, “any officer
 4
     of the Department of Justice, may be sent by the Attorney General to any State or district in the
 5
 6   United States to attend to the interests of the United States in a suit pending in a court of the

 7   United States” 28 U.S.C. § 517.
 8
            The United States requests an Order permitting Tyler J. Eastman and Marisa J. Hazell to
 9
     practice before this Court in this action during the period of their employment by the United
10
11   States as attorneys. Mr. Eastman and Ms. Hazell will practice with and alongside other counsel

12   of record for the United States, Mr. Guarino.
13
            Respectfully submitted this 28th day of April 2021,
14
15
16
                                                           /s/ Andrew “Guss” Guarino
17
                                                              Andrew “Guss” Guarino
18
19                                                        Attorney for the United States

20
21     IT IS SO ORDERED.
22
       Dated: April 28, 2021                                   ___________________
23                                                             U.S. District Judge
24
25
26
27
28


     MOTION TO ADMIT COUNSEL                                                            Page 3 of 4
 1                                  CERTIFICATE OF SERVICE
 2   It is hereby certified that on April 28, 2021 service of the foregoing was made through the
 3
     Court’s electronic filing and notice system (ECF) to all of the registered participants.
 4
 5
 6                                                         By:     /s/ Andrew “Guss” Guarino
 7
                                                                   Andrew “Guss” Guarino
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MOTION TO ADMIT COUNSEL                                                          Page 4 of 4
